DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT
                               July Term 2014

                JOSE ADRANO a/k/a JOSE ADRIANO,
                          Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D14-1492

                               [July 23, 2014]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Lisa M. Porter, Judge;
L.T. Case No. 01-11082 CF10A.

   William M. Pavlov, North Miami Beach, for appellant.

   No appearance required for appellee.

PER CURIAM.

    We affirm the trial court’s summary denial of appellant’s untimely
motion for post-conviction relief, as Padilla v. Kentucky, 559 U.S. 356,
130 S. Ct. 1473, 176 L. Ed. 2d 284 (2010), does not apply retroactively to
this September 2001 plea. Chaidez v. United States, __ U.S. __, 133
S. Ct. 1103, 185 L. Ed. 2d 149 (2013); Hernandez v. State, 124 So. 3d
757 (Fla. 2012). In addition, appellant was not subject to removal
strictly based on his plea in this case, a prerequisite to post-conviction
relief based on Padilla, since at the time of removal proceedings he was
an illegal alien who overstayed his temporary protected status, rendering
him subject to deportation on that basis alone. See Ioselli v. State, 122
So. 3d 388, 390 (Fla. 4th DCA 2013); Donegal v. State, 107 So. 3d 490
(Fla. 4th DCA 2013); Joseph v. State, 107 So. 3d 494 (Fla. 4th DCA
2013); Rosas v. State, 911 So. 2d 1003 (Fla. 4th DCA 2008).

   Affirmed.

WARNER, LEVINE and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.